DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 46-62 in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the ground(s) that examination of both groups would not create an undue search burden.  This is not found persuasive because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 63-79 are objected to because of the following informalities:  the status markings are incorrectly presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the use of gravity, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
Claim 47 recites “wherein one or more immune cell types to interact with said cells in said microchannel without the use of gravity”.  The specification teaches “said one or more immune cell types to interact with said respiratory cells in said channel is without the use of gravity (e.g. against the force of gravity).”, see ¶ 0020.  However, “against the force of gravity” is different than “without the use of gravity”.  The specification fails to state a step of one or more immune cell types interacting with said cells in said microchannel without the use of gravity, or other possible exclusions of the negative limitation that the applicants are trying to claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46, 47 & 49 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 46 provides steps of providing and introducing.  However, the claim does not set forth any steps involved to achieve the claimed “density-modifying reagent allows for said one or more immune cell types to interact with said cells in said microchannel”.  Similarly, claims 47 & 49 are unclear since the claim does not set forth any steps involved in the method. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: in claim 47, there are no active method steps.
Claim 50 is vague and unclear reciting “wherein said endothelial cells are in a layer on a membrane” because membrane has not positively claimed.  For this reason, claims 51-55 are unclear.
Claim 56 is vague and unclear reciting “wherein epithelial cells are on the top of the membrane” because epithelial cells have not positively claimed.
The term “healthy” in claim 61 is a relative term which renders the claim indefinite. The term “healthy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 59 contains the trademark/trade name Percoll.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a silica based colloid and, accordingly, the identification/description is indefinite.
The term “healthy” in claim 61 is a relative term which renders the claim indefinite. The term “healthy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 46-58 & 60-62 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Ingber et al. (US 2011/0250585).
Regarding claim 46, Ingber et al. teach:
46. A method, comprising: 
a) providing i) a microfluidic device (Abstract; Fig. 3A) comprising a body comprising a microchannel therein (see Fig. 3A for example), said microchannel comprising cells (e.g., epithelial cells, endothelial cells ¶ 0112); and ii) a fluid (see i.e., “the gas exchange function of the tissue-tissue interface self assembled on membrane 208 may be determined by injecting different fluids, each having their own oxygen partial pressures and blood, into the respective first and second sections 250A, 250B” ¶ 0114; “microfluidic delivery of pro-inflammatory factors (e.g., IL-1β, TNF-α, IL-8, silica micro- and nanoparticles, pathogens) to the first section 250A as well as whole human blood flowing or medium containing circulating immune cells in the second section 250B.” ¶ 0116 & Fig. 3A), said fluid comprising a density-modifying reagent (e.g., silica micro- and nanoparticles ¶ 0116) and one or more immune cell types (e.g., “circulating immune cells in the second section 250B” ¶ 0116); and 
b) introducing said fluid into said microchannel (¶ 0081, 0114+).
Regarding claim 46, the limitation “… allows for said one or more immune cell types to interact with said cells in said microchannel”, it would appear the limitation is directed to the results obtainable from introducing the fluid into the microchannel.  Since the claim does not require specific conditions in which the fluid is introduced, and the outcome is dependent on the state of the fluid and its interaction with the density-modifying reagent, the method steps of Ingber et al. would be capable of carrying out the claimed results.  It is noted that merely stating the result of the limitations in the claim adds nothing to the patentability or substance of the claim. Thus, the reference anticipates the subject matter of the claimed invention.

Regarding claims 47-58 & 60-62, Ingber et al. teach:
47. The method of claim 46, wherein one or more immune cell types to interact with said cells in said microchannel (see ¶ 0116 for example).
48. The method of claim 46, wherein said cells in said microchannel comprise endothelial cells (¶ 0112).
49. The method of claim 48, wherein said density-modifying reagent is capable of promoting the attachment of one or more immune cell types to said endothelial cells in said microchannel (since the density-modifying reagent was taught, the capability would be taught).
50. The method of claim 48, wherein said endothelial cells are in a layer on a membrane (208 ¶ 0087), the membrane disposed within at least a portion of the microchannel (see Fig. 3A for example).
51. The method of claim 50, wherein the membrane is coated with at least one attachment molecule (e.g., cell adhesion factor) that is capable of supporting adhesion of a plurality of living cells (¶ 0122).
52. The method of claim 50, wherein the membrane is a porous membrane (Abstract, ¶ 0019+).
53. The method of claim 50, wherein the membrane is at least partially flexible (¶ 0019+).
54. The method of claim 50, wherein the membrane is configured to separate the microchannel into first and second microchannels (e.g., 250A, 250B).
55. The method of claim 50, wherein the endothelial cells are on the bottom of the membrane (see i.e., “[...] lung microvascular endothelial cells are cultured on the opposite side of the membrane 208 facing the second section 250B (hereinafter bottom side of membrane).” ¶ 0112).
56. The method of claim 55, wherein epithelial cells are on the top of the membrane (see i.e., “[...] one method may be to apply type I alveolar epithelial cells to the side of the membrane 208 facing the first section 250A (hereinafter top side of membrane)” ¶ 0112).
57. The method of claim 46, wherein the density modifying reagent is a colloid (¶ 0174).
58. The method of claim 57, wherein said colloid is a silica-based colloid (¶ 0174).
60. The method of claim 50, wherein the method further comprises, prior to step b), exposing said endothelial cells to an inflammatory cytokine (¶ 0114-0116).
61. The method of claim 50, wherein said endothelial cells are from a healthy human patient (¶ 0011).
62. The method of claim 50, wherein said endothelial cells are from a human patient with symptoms of an inflammatory or autoimmune disorder (the claim is sufficiently broad to have read on ¶ 0011, 0116).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2011/0250585) in view of Czerwinski (US 2011/0105359).
Regarding claim 59, Ingber et al. do not explicitly teach 59. The method of claim 58, wherein said silica-based colloid is Percoll.
Czerwinski teaches a fluidic device, wherein a density-modifying reagent comprises Percoll (¶ 0025).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ingber et al. with the teaching of Czerwinski for the purpose of increasing the separation and isolation of the cells to be tested which would increase the accuracy of the results for a specific cell to be tested.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798